Exhibit 99.1 PROMISSORY NOTE $5,000,000.00Oklahoma City, Oklahoma March 26, FOR VALUE RECEIVED, the undersigned, CLIMATE MASTER, INC., a Delaware corporation (hereafter called the "Borrower"), prom­ises to pay to the order of COPPERMARK BANK, a state banking association (the payee, its successors and assigns are hereafter called the "Lender"), at 3333 Northwest Expressway, Post Office Box 25676, Oklahoma City, Oklahoma 73125, or at such other place as might be designated in writing by the Lender, the prin­cipal sum of FIVE MILLION DOLLARS ($5,000,000.00), together with interest thereon at the Stated Rate of interest (as hereinafter defined).From the date of this Note until March 26, 2015, this Note will bear interest at a Stated Rate of interest of six and ninety-five one-hundredths percent (6.95%) per annum.Commencing on March 26, 2015 (the “Adjustment Date”), and continuing for its remaining term, this Note will bear interest at a Stated Rate of interest equal to the greater of (i) the Five Year Fixed Rate of the Federal Home Loan Bank in effect on the Adjustment Date, plus four percent (4%), as determined and calculated by the Lender at such time, or (ii) the rate of six and ninety-five one-hundredths percent (6.95%) per annum. Interest will be calculated on the basis of the actual days elapsed based on a per diem charge com­puted over a year composed of three hundred sixty (360) days. The principal balance of this Note and interest accrued thereon will be repaid in one hundred twenty (120) consecutive monthly installments commencing on April 26, 2010, and on the same day of each calendar month thereafter, with each installment, except the last, to be in the amount required to fully amortize the face amount of this Note, with interest thereon at the applicable Stated Rate, in monthly installments over a fifteen (15) year period.The first sixty (60) installments due under this Note, commencing on April 26, 2010, and ending on March 26, 2015, shall each be in the amount of $45,094.00.After the adjusted Stated Rate is calculated and determined on the Adjustment Date, the Lender will notify the
